Case 1:15-cv-06559-ILG-CLP Document 98 Filed 07/02/19 Page 1 of 2 PagelD #: 942

                                                                              FILED
                                                                          IN CLERK'S OFFICE
                                                                      US DISTRICT COl !PT r.: n.N.Y.

                                                                             JUL   O3 2019
     UNITED STATES DISTRICT COURT
                                                                     *                           *
     EASTERN DISTRICT OF NEW YORK  BROOKLYN OFFICE
    --------------------------------x
    DARLENE COOK and SHAQUEENA COOK,                                         STIPULATION OF
                                                                             VOLUNTARY
                                                              Plaintiffs,    DISMISSAL OF
                                                                             PLAINTIFF DARLENE
                                 -against-                                   COOK
    CITY OF NEW YORK, NYPD OFFICER ARTURO                                    1S-CV-6559 (ILG) (CLP)
    GOMEZ, Tax No. 954876, NYPD SERGEANT EDWARD
    LBISENGANG, Tax No. 938843, ACS CHILD
    PROTECTIVE SPECIALIST CERISSA WRIGHT, ACS
    CHILD PROTECTIVE SPECIALIST SUPERVISOR
    SASHA DAWSON, and JOHN/JANE DOE 1-10,

                                                           Defendants.
                                  ·----------x
                    WHEREAS, plaintiff Darlene Cook commenced this action by filing a Complaint

    on or about November 16, 2015; and plaintiffs _Darlene Cook and Shaqueena Cook filed an

    Amended Complaint on June 4, 2016, and plaintiffs Darlene Cook and Shaqueena Cook filed a

    Second Amended Complaint on April 10, 2017, alleging that the defendants violated plaintiffs'

    federal civil rights; and

                    WHEREAS, defendants City of New Yor~ Police Officer Arturo Gomez,                  I




    Lieutenant Edward Leisengang, Ms. Sasha Dawson, and Ms. Cerissa Wright have denied an:y

    and all liability arising out of plaintiffs' allegations; and

                    WHEREAS, plaintiff Darlene Cook now seeks to voluntarily dismiss all of her

    claims with prejudice; and
                    WHEREAS, plaintiff Darlene Cook has authorized her counsel, Ryan Lozar,

    Esq., to agree to the tenns set forth below;

                    NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

    and between the undersigned, as follows:
Case 1:15-cv-06559-ILG-CLP Document 98 Filed 07/02/19 Page 2 of 2 PagelD #: 543




         1.    Pursuant to Rule 4l(a)(l)(A)(ii) of the Federal Rules of Civil Procedure, any and all of

    the claims and rights of action arising out of the facts and circumstances that are the subject of

    this action, and that were asserted or could have been asserted by or on behalf of plaintiff

    Darlene Cook against defendants City of New York, Police Officer Arturo Gomez, Lieutenant

    Edward Leisengang, Ms. Sasha Dawson, and Ms. Cerissa Wright, their successors alld assigns,

    and all past and present officials, employees, representatives, and agents of the City of New York

    or any entity represented by the Office of the Corporation Counsel, are hereby dismissed and

    discontinued, with prejudice, and without attorney's fees, costs or disbursements to the parties;

                   2.      This Stipulation contains all the terms and conditions agreed upon · by

    counsel for defendants and counsel for plaintiffs hereto, and no oral agreement entered into at

    any time nor any written agreement entered into prior to the execution of this Stipulation shall be

    deemed to exist, or to bind the parties hereto, or to vary the terms and conditions contained

    herein; and

                   3.      This Stipulation shall be binding upon the parties immediately upon




              rp:; ~r
    signature and shall be submitted to the Court for entry as an Order.


    Dated                    :ork
                              2019


        RYAN LOZAR, ESQ.                                  ZACHARY W. CARTER
        Attorneyfor PlaintiffDarlene Cook                 Corporation Counsel of the
        305 Broadway, 14th Floor                            City ofNew York
        New York, New York 10007                          Attorneyfor Defendants
        (310) 867-1562                                    100 Church Street, 3rd Floor
                                                          New York, New York 10007
                                                           I JI _/ '
                                                    By:   ~~
                                                      , / ~Garcia
                                                      (




                                                   -2-

                                                                                             LG
                                                                                          s/I
